             Case 5:19-cv-00416 Document 1 Filed 04/22/19 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

JEFFREY SCECINA,                       §
                                       §
            Plaintiff,                 §
v.                                     §     Case No. 19-416
                                       §
SEACLIFF SEAFOODS, INC. dba PACIFIC §
SEAFOOD TEXAS,                         §
                                       §
            Defendant.                 §
______________________________________________________________________________

 PLAINTIFF JEFFREY SCECINA’S ORIGINAL COMPLAINT AND JURY DEMAND
______________________________________________________________________________

                                          Introduction

       This is an action for disability discrimination under the Americans with Disabilities Act

as amended. Plaintiff Jeffrey Scecina was formerly employed by Defendant Seacliff Seafoods,

Inc. dba Pacific Seafood Texas as an outside food service sales representative. After Plaintiff

was diagnosed with Avascular Necrosis, a condition that rendered Plaintiff substantially limited

in one or more major life activities, Defendant almost immediately discharged Plaintiff from

employment, advising Plaintiff that his medical condition could not be accommodated. In fact,

Plaintiff could have performed the essential functions of his existing job with minimal

reasonable accommodation. Alternatively, Defendant could have transferred Plaintiff to an

existing vacant inside sales position for which he was also qualified.

                                              Parties

       1.      Plaintiff Jeffrey Scecina is an individual residing in San Antonio, Texas. He may

be served with papers in this case through the undersigned counsel.




                                            Page 1 of 9
              Case 5:19-cv-00416 Document 1 Filed 04/22/19 Page 2 of 9



       2.      Defendant Seacliff Seafoods, Inc. dba Pacific Seafood Texas is a foreign for-

profit corporation organized under the laws of the State of California. It maintains its principal

place of business at 16797 SE 130th Ave., Clackamas, OR 97015. It may be served with process

through its registered agent, National Registered Agents, Inc., at 1999 Bryan St., Ste. 900,

Dallas, Texas 75201-3136.

                                      Jurisdiction and Venue

       3.      The Court possesses personal jurisdiction over Defendant because Defendant

maintains offices in the State of Texas and constantly conducts business in Texas. The Court

possesses subject-matter jurisdiction over this case because Plaintiff sues under a federal statute,

the Americans with Disabilities Act as amended. Venue is proper in the Western District of

Texas because all of the events giving rise to Plaintiff’s claims occurred within the San Antonio

Division of the Western District of Texas.

                                         Statement of Facts

       4.      Plaintiff commenced work for Defendant on August 7, 2017. Plaintiff was hired

as an Outside Foodservice Sales Representative. During his training period with Defendant,

around a week or two after he was hired, Plaintiff started to have some pain in his right hip. He

did not think anything of it at the time. He assumed the soreness was part of getting older.

Despite this, Plaintiff was still capable of doing his job.

       5.      Plaintiff finally decided to go to see his primary care doctor (Dr. Shahbaz

Yazdani) on Tuesday October 17 as the discomfort was still there. Dr. Yazdani advised Plaintiff

to get an MRI, thinking that Plaintiff may have fractured his hip. Dr. Yazdani provided Plaintiff

with a doctor’s note that stated, “Patient is to work from home until MRI is done.” Plaintiff




                                              Page 2 of 9
             Case 5:19-cv-00416 Document 1 Filed 04/22/19 Page 3 of 9



emailed this doctor’s note to his employer that same day. Plaintiff’s insurance had not kicked in

yet, so Plaintiff had to pay for this appointment out-of-pocket.

       6.      With permission from human resources, Plaintiff made an appointment to have

my MRI done that same day (October 17). The MRI revealed that Plaintiff was suffering from

Avascular Necrosis (AVN) in his right hip. AVN is a chronic condition that results in the death

of bone tissue due to a lack of blood supply.

       7.      Plaintiff worked from home from October 17-19 at the advice of his doctor, then

returned to work on Friday, October 20, 2017. On that same day, Plaintiff met with Katie

Larcom (Sales Manager) and Reggie La Guardia (General Manager), and provided them with a

doctor’s note from Dr. Yazdani.

   8. Plaintiff reassured them that he could still do everything that he had been doing up to that

point, and that his AVN diagnosis would not interfere with the ability to do his job. In fact,

Plaintiff had just traveled to the Rio Grande Valley, Austin, and New Braunfels for work. La

Guardia made a comment that he did not think Plaintiff was capable of doing his job as an

Outside Sales rep (due to the diagnosis), but again, Plaintiff reassured La Guardia and Larcom

that he could still do his job. When Larcom noted that Plaintiff had previously expressed

concerns about possibly needing an inside sales job, Plaintiff stated that this would all depend on

what the orthopaedist, who he had not yet seen, decided. Plaintiff stated that if the orthopaedist

tells him that he needed to do a desk job, then he might need a lateral move. But Plaintiff

explained that, as of now, nothing had changed in his ability to do his job. Plaintiff made it clear

that he was invested in this Company. Sensing that La Guardia and Larcom wanted him out of

his position, even stated he was willing to move laterally at a lower salary if that is what they

wanted.



                                            Page 3 of 9
               Case 5:19-cv-00416 Document 1 Filed 04/22/19 Page 4 of 9



       9.       Margo Trejo (HR) provided Plaintiff with an accommodation form. Plaintiff told

Margo that it was not needed, as he was not requesting any kind of accommodation and did not

in fact need one at the time. Ms. Trejo then told Plaintiff that the accommodation form was “not

necessary.” However, Larcom told Plaintiff that he would not be able to continue working

without completing the accommodation form. Plaintiff took the form to his doctor that same

day.

       10.      Plaintiff picked up the completed form from his doctor on Monday, October 23,

then provided it to his employer that same day. The only restrictions from Dr. Yazdani were that

he did not recommend prolong standing and/or prolong sitting without the use of an aid such as a

prosthetic device until further notice. These restrictions did not keep Plaintiff from doing his

job.

       11.      On the same day, October 23, Larcom asked if Plaintiff would like to move his

office downstairs so that he would not be required to use the stairs (since there was no elevator).

Plaintiff appreciated the gesture, but did not believe it was essential. When Larcom kept

insisting, Plaintiff told her that he would move offices if it would make everyone else feel

comfortable.

       12.      Unbeknownst to Plaintiff at the time, the emails submitted by Defendant with its

statement of position to the EEOC support this conclusion. In the October 23, 2017 email

exchange between management and HR Specialist Adam Ryding, Margo Trejo forwarded

Plaintiff’s work restrictions from his physician (no prolonged sitting and no prolonged standing).

Ryding then responded that “[a]commodations is up to Reggie/Katie” and states that “his notes

are vague enough that we’ll need to have a conversation with him of what he’s capable of and

not capable of in his role.” Larcom then responded that she has asked Plaintiff to put together a



                                            Page 4 of 9
             Case 5:19-cv-00416 Document 1 Filed 04/22/19 Page 5 of 9



plan of action “on what an immobile sales rep would look like and what he assumes his

responsibilities entail and I have yet to see that. That would be a determining factor for me.”

Ryding then replied that “[b]ased on the paperwork the doctor filled out and my understanding of

the role, I would think he would be able to do his job without much accommodation. But—the

key word here I guess would be what is ‘prolonged’ means in terms of sitting and standing.”

Significantly, Ryding also stated, incorrectly as a matter of law, that “[w]e do not have to make

any accommodation if he’s not able to perform his duties.”

       13.     On Tuesday, October 24, Plaintiff had—what he thought was—a positive

conversation with Katie about his future with the Company. Plaintiff once again expressed his

investment in the Company and how happy he was to be there. Plaintiff reiterated that he

planned on continuing working in outside sales, but stated that if the orthopaedist told him he

could not do so, then he would like to work in inside sales at lesser pay. Plaintiff understood that

an inside sales position had recently become vacant and available. Larcom stated that she had

already interviewed candidates. Plaintiff noted that he was already trained, and that if placed in

the position, he would be willing to train a new outside sales representative.

       14.      On Wednesday, October 25, Plaintiff arrived at work at approximately 8:45am.

He was called in to meet with Larcom and Randy LNU (Operations Manager) between 10:30-

10:45am. Sadly, instead of waiting for Plaintiff to see the orthopaedist as directed by Plaintiff’s

primary care physician so that Plaintiff could get a true assessment of his condition and

limitations (if any), Defendant rushed to terminate Plaintiff from employment. Plaintiff was

provided with a letter of termination: “During your introductory period, we have attempted to

work with you regarding your personal injury, by engaging with you to find a reasonable

accommodation that works for you and the business. Unfortunately we are not able to make an



                                            Page 5 of 9
              Case 5:19-cv-00416 Document 1 Filed 04/22/19 Page 6 of 9



accommodation, as your restrictions do not meet the business needs for your role as an Outside

Foodservice Sales Representative.” This, of course, was patently false.

        15.     Had Defendant fully engaged in the interactive process, as it was required to

under the law, it would have determined that Plaintiff could have continued doing his job, or in

the alternative, reassigned him to the vacant Customer Service position or other vacant position

(that was never offered). In fact, as fate would have it, Plaintiff was able to see an orthopaedic

specialist just a few days after his termination from employment, and the orthopaedist

encouraged Plaintiff to take regular exercise, ride a bike, and walk extensively. Other than

refraining from high impact activities and activities such as climbing ladders where there was a

significant fall risk, Plaintiff was given no activity restrictions. So Plaintiff could have continued

to work as an outside sales representative. Since his termination, Plaintiff has maintained a very

active lifestyle.

                    Cause of Action: Disability Discrimination in Violation of the
                            Americans With Disabilities Act as amended

        16.     Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 18 supra.

        17.     Defendant is an employer within the meaning of the ADA as amended in that it

has, for each year relevant to this lawsuit, employed more than 15 employees in 20 or more

calendar weeks. Likewise, Plaintiff was an employee of Defendant within the meaning of the

ADA.

        18.     Defendant was an employer within the meaning of the ADA as amended in that it

in 2016, 2017, and 2018, it employed well in excess of fifteen employees in more than twenty

calendar weeks.        Plaintiff was an employee of Defendant in that he had an employment

relationship with Defendant and was actively employed by Defendant in San Antonio over

several months in 2017.

                                              Page 6 of 9
                Case 5:19-cv-00416 Document 1 Filed 04/22/19 Page 7 of 9



        19.      While employed by Defendant, Plaintiff was diagnosed by his primary care

physician with avascular necrosis in his right hip, a medical condition that substantially limited

him in major life activities within the meaning of the ADA as amended. Plaintiff informed his

managers of his condition. Plaintiff was provided with a reasonable accommodation form and

was instructed to have it filled out by his physician before he could be allowed to return to work.

Plaintiff therefore took the form to his primary care doctor for completion, and Plaintiff returned

it just a few days later. The only restriction that the physician placed on Plaintiff was no

prolonged sitting and no prolonged standing without the use of a prosthetic device pending

consultation with an orthopaedist.

        20.      Before allowing Plaintiff to consult with an orthopaedist as directed by the

primary care physician, Defendant rushed to terminate Plaintiff’s employment, firing him just a

few days later without exploring reasonable accommodation any further or whether Plaintiff

might be able to perform his job duties without reasonable accommodation.

        21.      Defendant claimed that it could not reasonably accommodate Plaintiff’s medical

condition, when in fact, it had not even tried to do so. Shortly following his termination,

Plaintiff was able to be seen by an orthopaedic surgeon who recommended regular and vigorous

exercise to Plaintiff and cleared Plaintiff to work without any significant restrictions. The irony

is that, had Defendant not rushed to fire Plaintiff as it did, Defendant would have learned that

Plaintiff’s temporary restrictions would be lifted and that Plaintiff was cleared to work without

restrictions.

        22.      Plaintiff pleads that he was fired because of his disability, or in the alternative,

because Defendant regarded him as disabled.           Plaintiff further pleads that even assuming

arguendo that his disability prohibited from performing the essential functions of his job, he



                                              Page 7 of 9
              Case 5:19-cv-00416 Document 1 Filed 04/22/19 Page 8 of 9



could have been, and should have been, transferred to an inside sales position as a reasonable

accommodation.

        23.    As a result of his termination from employment, Plaintiff has suffered lost wages

and benefits, emotional distress, mental anguish, humiliation, and even damage to his reputation.

Plaintiff sues for these damages. Additionally, because Defendant acted with malice or at least

with reckless disregard towards Plaintiff’s legally-protected rights, Plaintiff is entitled to an

award of punitive damages. Lastly, because Plaintiff has had to retain counsel to vindicate his

rights through this lawsuit, Plaintiff is entitled to an award of attorney fees.

                              Administrative Prerequisites Satisfied

        24.    On December 21, 2017, Plaintiff timely dual-filed a charge of disability

discrimination with the U.S. Equal Employment Opportunity Commission and the Texas

Workforce Commission—Civil Rights Division. Plaintiff received a Right to Sue letter on

January 31, 2019. Plaintiff now files this lawsuit within 90 days of his receipt of his Right to

Sue letter.

                                            Jury Demand

        25.    Plaintiff demands a trial by jury.

                                      Conclusion and Prayer

        26.    Plaintiff prays that, upon final judgment, he be awarded the following:

        (a)    Lost wages and benefits in the past and the future;

        (b)    Compensatory damages for emotional distress, mental anguish, humiliation,

               embarrassment, damage to reputation, and loss of enjoyment of life;

        (c)    Punitive damages;

        (d)    Attorney Fees;



                                              Page 8 of 9
      Case 5:19-cv-00416 Document 1 Filed 04/22/19 Page 9 of 9



(e)    Costs of court; and

(f)    All other relief to which he is entitled.



                                        Respectfully submitted,


                                        /s/ Michael V. Galo, Jr.     e
                                        Michael V. Galo, Jr.
                                        State Bar No. 00790734
                                        GALO LAW FIRM, P.C.
                                        4230 Gardendale, Bldg. 401
                                        San Antonio, Texas 78229
                                        Telephone -- 210.616.9800
                                        Facsimile -- 210.616.9898
                                        Email: mgalo@galolaw.com
                                        ATTORNEYS FOR PLAINTIFF
                                        JEFFREY SCECINA




                                     Page 9 of 9
